 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record and bearing in mind particularly (1) the sharingof control of certain aspects of the working conditions of thelicensee'semployees as provided in thelicense agreementand therules andregulations; (2) the evidence of actual control of wage rates asdetailed above; and (3) the provision in the rules and regulationsprohibiting the continuance of labor disputes involving the licensees-we find that K-Mart is a joint employer of the employees in eachof the licensed departments.8We find, in accordance with the stipulation of the parties,° and ourfindings above, that the following employees of K-Mart and itslicensees constitute a unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act:All regular full-time and part-time employees, including employeesofK-Mart and those of its licensees, employed at K-Mart's SanFernando, California, store, including selling, nonselling,and officeclerical employees, but excluding professional employees and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]"8 EsgroAnaheim,Inc.,150 NLRB 401, and cases citedsupra,footnote 6, relied upon byR-Mart and the licensees,are, in our opinion, inapposite.8 The parties stipulated that a single-store unit was appropriate and that the inclusionsand exclusions listed in the petition herein were also correct.iuAn election eligibility list, containing the names and addresses of all the eligiblevoters,must,be filed by the Joint Employers with the Regional Director for Region 31within 7 days after the date of this Decision and Direction of Election.The RegionalDirector shall make the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except in extraordinary circum-stances.Failure to comply with this requirement shall be grounds for setting aside theelection whenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.Jervis Corporation,Bolivar DivisionandJohn David CraftJervis CorporationandInternational Union,United Automobile,Aerospace&Agricultural Implement Workers of America,UAW, AFL-CIOJervis CorporationandInternational Union,United Automobile,Aerospace&Agricultural Implement Workers of America,UAW, AFL-CIO,Petitioner.Cases 26-CA-2019, 2065, and 26-RC-2317.June 13,1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn December20, 1965,Trial ExaminerHerman Tocker issued hisDecision in the above-entitled proceeding, finding thatthe Respondenthad engagedin and wasengaging in certainunfairlabor practices,159 NLRB No. 8. JERVIS CORPORATION263and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that certain conduct of the Respondent hadinterfered with an election held on March 17 and 18, 1965, andrecommended that it be set aside and a second election held.There-after, the General Counsel and the Respondent filed exceptions tothe Trial Examiner's Decision and supporting briefs, and the Unionfiled cross-exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thesecasesto a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error,'was_ committed.The rulings are hereby affirmed.The Board has,considered the TrialExaminer's Decision, the exceptions and, briefs, and-the entire recordin these cases, and hereby adopts the findings,' conclusions, and rec-ommendations 2 of the Trial Examiner with,the following additions,modifications, and exceptions.. , ,1.The Trial Examiner concluded, and we agree, that the Respond-ent violated Section 8(a) (1) of the Act by unlawfully interrogatingand threatening employees, by promising benefits, and by creating theimpression' of surveillance of union, activities. In adopting' this con-clusion of the Trial Examiner, we do not necessarily endorse all ofhis extensive commentary, and, observations,,but rely :specifically onthe following conduct :,. ' ' — .1.(a)As to interrogation, Supervisors Derryberry, Searles, Sledge,and Farrell, from December 1964 to March 1965, questioned a num-ber of employees, not only about their union, affiliation' or allegiance,but also about their knowledge of '.the union "affiliation of otheremployees:,.(b)As to threats, the Respondent warned the employees that thereoperations from Tennessee to Mississippi if the Union won the elec-tion. ' This was conveyed, by the Respondent's president,in a speechiNo specific exceptionswere filedto any of the Trial Examiner's findings relating,to theUnion's objections to the election.We adoptpro formahis findings that there was nomerit in the Union's objections as to the campaigning by supervisors during the preelec-tion period,the antiunion parades throughout the plant Immediately preceding the elec-tion, the wearing of antiunion electioneering signs in and around the voting area duringthe election,the location of the voting area in the plant which enabled unauthorized per-sons to observe those voting, and the display in the plant of antiunion banners and signs.However, we do not adopt the Trial Examiner's disposition of objections which are in-consistent with our findings that the conduct In question was violativeof the Act2We find no merit in contentionsby'the"Respondent and the General Counselthat var-ious credibility findings of the Trial Examiner are erroneous as-the clear preponderance ofall the relevant evidence does not demonstrate that the credibility findings are Incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F 2d 362(C.A. 3). 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDput on phonograph records which were distributed to all the employ-ees, played over the local radio station twice a day on the day of theelection and the two preceding days, and broadcast on the plant'sloudspeaker system.In addition, Supervisor Farrell cautionedemployees that, if union activity continued, "All of us would be look-ing for a job," and stated that the Respondent would not bargainwith the Union even if it won the election.3 Supervisor Baker, indistributing to a group of employees "Vote No" signs, told employeeBurgess, whose union affiliation was known, "You could be made tochange your mind."(c)As to promises of benefit, Supervisors Derryberry and Sledgeseparately advised employee Littlejohn, an active recruiter for theUnion, that his future would be bright if he abstained from unionactivity,Derryberry specifically predicting that he would be pro-moted to foreman in a year.(d)As to creating the impression of surveillance of union activi-ties, Supervisor Searles, in trying to elicit from employee CatherineMae Ross information about the activities of other employees, warnedher, "We've got ways of knowing.We know everybody that's signedcards."2.We find merit in the General Counsel's exceptions to the follow-ing determinations made by the Trail Examiner :(a)The Trial Examiner found that Supervisor Cranes toldemployee Kiestler, in response to a question concerning the closingof the plant if the Union won the election, ". . . if we lose our con-tracts, there would be no other alternative but to move."The TrialExaminer concluded, however, that this statement was not "a threatto move but a speculation on the possibility that, if the companylostits contracts,itwould move." In light of the threats to move in theevent of a union victory, made by the president and various super-visors of the Respondent, we find that this reply of Cranes, whichinterjected for the first time the question of losing contracts, was asimilar threat and, therefore, a further violation of Section 8(a) (1)of the Act.(b)As the Trial Examiner found, employee Whitten testified thathe overheard Supervisor Baker tell an employee that the Respondentwould move if the Union came in, that "We left Memphis, didn'twe, to keep from being organized and we'll leave Bolivar." Althoughthe Trial Examiner does not discredit this or other testimony byWhitten, he stated that he disregarded it on the grounds that theemployee to whom the statement was made was unidentified, and8 Althoughthe Trial Examiner found Farrell's last statement to be an unlawfulthreat,he failed,apparently inadvertently,to include this in his ultimate findings of violationsof the Act. JERVIS CORPORATION265that "Whitten did not participate in this conversation and there isno way to assess or weigh the conditions under which or the contextin which the alleged remark, if made, was made." The identity ofemployee Tranum, to whom the remark was made, is in fact clearlyestablished in the record, in part through questioning by the TrialExaminer.Since testimony concerning the remark was uno'bj ectedto, is clearly admissible, and is undenied, it cannot be disregarded.In view of the fact that an employee overheard the remark, that themeaning and intent of the remark is clear, and that it is the sametype of remark that various supervisors were making to employees,we find that it constituted a further threat violative of Section 8(a) (1) of the Act.(c)The Trial Examiner found that the Respondent, in a speechdelivered in the plant on February 15, 1965, copies of which werethereafter mailed to each employee, announced its intention to builda new cafeteria and to institute a job evaluation program onMarch 1, 1965 which would result in a number of wage increases.The Trial Examiner concluded that these announcements could nothave influenced employees because they were "only casual observa-tions of continuing progress being made and confirmation of informa-tion already in the possession of the employees," and, therefore, thatthey did not constitute unlawful promises of benefit.The GeneralCounsel contends that any information employees may have hadabout such plans was the product only of vague rumors; that theRespondent's official release of such information, accompanied byantiunion statements, was made at the height of the Union's organi-zational campaign; and that the Respondent failed to explain whythe first official announcement of these plans occurred at the time itdid.Accordingly, the General Counsel urges that the Respondent'sannouncement constituted an unlawful promise of benefit.The Trial Examiner found that the Respondent first consideredthe construction of a new cafeteria in January 1964, just 4 monthsafter the opening of the plant here involved.The Respondentasserted that it was exploring the possibilities of such constructionat least 8 months before it was annuonced, but we note that theannouncement, made at the height of the Union's campaign, wasalsomade prior to the letting of bids and even before the financingwas arranged.Moreover, the announcement was made in a contextof threats, conveyed in speeches and supervisors' remarks to employ-ees, that the progress the new plant was making, and the resultingemployee benefits which the Respondent was planning, might beforfeited in the event of a union victory. It is apparent, from theforegoing and the entire record, that the announcement was made ina way and at a time designed to discourage employees from suppor'ing the Union. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, the announcement of the job evaluation scheme wasmade under the same circumstances. It provided that not everyemployee was guaranteed a wage increase under the plan, but thateach employee was to be interviewed, and one of the three criteria tobe used in determining his appropriate pay rate would be the employ-ees "attitude."The evidence shows that the classification of thevarious jobs was completed in October 1964, but was not followedby an announcement of the plan or its projected implementationdate until February 15, 1965.The Respondent claims that this delaywas due to a trial application of the plan in the die casting depart-ment in December 1964, but the employees involved were not toldthat they were a pilot group. In fact, the Respondent did not claimthat it had even considered the results of this "experiment" prior todeciding to implement the program.We are convinced, upon theentire record, that this plan, like the construction of a new cafeteria,was precipitately announced during the critical preelection period inan effort to persuade the employees to vote against the Union, andwas couched in terms that would convey the idea that support ofthe Union could jeopardize the possible increase in wages.We find,therefore, that the announcement both of the cafeteria constructionand of the job evaluation scheme was timed and worded in such amanner as to be violative of Section 8(a) (1) of the Act.3.We find merit in the Respondent's exception to the Trial Exam-iner's inclusion of Cox as one of the supervisors found to have madethreats, as the Trial Examiner had discredited the testimony ofemployee Foster with respect to the alleged threats made by Cox,and there was no other testimony in this regard.4. In view of the numerous and repeated violations of the NationalLabor Relations Act found herein, we find merit in the GeneralCounsel's exception to the Trial Examiner's recommendation of anarrow remedial order, and shall, therefore, modify the Trial Exam-iner's Order accordingly.[The Board adopted the Trial Examiner's Recommended Order withthe following modifications :[1.Delete paragraph 1(e) of the Trial Examiner's RecommendedOrder and add the following paragraphs :[" (e)Threatening employees that it will not bargain with theUnion in the event the Union wins the election."[" (f) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form, join, or assist International Union, United Automobile,Aerospace R Agricultural Implement Workers of America, UAW,AFL-CIO, or any other labor organization, to bargain collectively JERVIS CORPORATION267through representatives of their own choosing, and toengage in otherconcerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivities." - '[2.Delete the fifth paragraph of the Appendix to the Trial Ex-aminer's Decision and add the following paragraphs :[WE WILL NOT threaten employees that we will not bargainwith the Union in the event it wins the election.[WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form, join, or assist International Union, UnitedAutomobile, Aerospace & Agricultural Implement Workers ofAmerica, UAW, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection, or torefrain from any and all such activities.]IT IS FURTHERORDERED that the election held on March 17 and 18,1965, among the Respondent's employees at its Bolivar,Tennessee,plant, be, and it hereby is, set aside, and that Case 26-RC-2317 besevered and remanded to the Regional Director for Region 26 for thepurpose of conducting a new electionin the appropriateunit at suchtime as he deems that circumstances permit the free choice of abargaining representative.[Text of Direction of Second Election omitted from publication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceedingcame before the Trial ExaminerHerman Tocker after serviceby the General Counsel, onMay 14, 1965,of a consolidated complaint followingcharges filed by InternationalUnion, United Automobile, Aerospace & AgriculturalImplementWorkers of America, UAW, AFL-CIO(hereafter referred to as theUnion),and John David Craft.The Respondent served its answer on May 18,1965.The consolidated complaintalleged numerousviolationsof Sections 8(a)and 2(6) and(7) of theLabor Management RelationsAct, 1947, asamended.The alleged violationsinvolvedvarious acts of interrogation,threats, reprisal,surveillance,and granting of or promises of benefits, all allegedly for the purposeof interfering with organizing activities engagedin byRespondent's employees andto persuade them not to selectthe Unionas their collective-bargaining representa-tive.The Respondent,in its answer,admitted various formal allegations of thecomplaint, the supervisorystatus of persons named therein,the announcement andimplementationof a job evaluationplan and the happening of an event (the dis-tribution of a phonograph record)but, to theextent that any violations of lawhad been alleged,such violations were denied.Prior to the service of the consolidated complaint,theUnion,on March 24,1965, had filed objections to conduct of the Respondentwhich allegedlyaffectedthe result of an election held on March 17 and 18, 1965, for the purpose ofdetermining whether it would be selected as bargaining agent for Respondent's 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.The Regional Director, on June 15, 1965, issued a decision set-tingaside the election and directing that a second election be held.TheRespondent, by its attorneys, on June 23, 1965, filed exceptions to the decision anddirection by the Regional Director.The hearing on the consolidated complaint, which had been ordered to be heldon July 7, 1965, was duly convened on that day. In the meantime, the NationalLabor Relations Board had granted the Respondent's request for review of theRegional Director's decision, order, and direction of a second election and hadordered that a hearing on 26 of the objections made by the Union be held. Itdirected that the representation case be consolidated with the complaint cases andthat all cases so consolidated be heard together.Promptly on receipt of theBoard's order the Regional Director issued his order providing for such consolida-tion.The Board's order was in telegraphic form and was received first by alltrialcounsel and me on July 7, 1965, when the hearing on the consolidatedcomplaint cases was convened. I, by consent of counsel representing Respondentand the Union but over the objection of the General Counsel, directed that thehearing on the objections to the election be heard on an adjourned date.Thehearing on the complaint phase went forward July 7, 1965, continued on July 8and 9, and would have been concluded on that day had the Board not grantedanother appeal by Respondent for an opportunity to present the testimony of awitness who, it was claimed, had been unable to be present at the July 7, 8, and 9sessions.The adjourned date for the hearing on the representation phase of thecases thus consolidated was set for August 11, 1965.By reason of the Board'saction directing that Respondent's additional witness be heard, additional testimonyon the complaint phase was taken at the August 11, 1965, session and, after anadditional session on August 12, the hearing in all the cases so consolidated wasconcluded on August 13, 1965.The General Counsel, by oral argument, summed up his position on the com-plaint portion of the case on July 9, 1965, and, following the closing of the takingof testimony, counsel for the Union and counsel for the Respondent submittedbriefs.The briefs submitted and the General Counsel's oral argument have beenread with care.The PleadingsThe substance of the complaint and answer have been set forth generally in thepreceding portion called, "Statement of the Case." It is unnecessary at this pointto particularize the allegations in greater detail.These will become apparent inmy discussion of the evidence.As will appear, many of the allegations set forthin the complaint are intertwined with and are cited by the Union in support of itsobjections to the election.In addition, the main thrust of the objections to theelection is directed at the fears allegedly engendered among the employees bypublicity, radio broadcasts, and actions of civic leaders and prominent persons inthe community, all of which are claimed to have made it impossible for theemployees to make a free, considered, and independent decision as to whether ornot they wanted to be represented by the Union as their bargainingagent, plusacts, demonstrations, and conditions existing in and around the polling place wherethe election was held, plus the timing and manner of an announcement by Respond-ent of its institution of a job evaluation plan and its intention to build a newemployees' cafeteria and, finally, the alleged implied threats and promises con-tained in speeches made by Respondent's president and its executive vice-president.The details of these objections also will become apparent in the discussion below.The IssuesAgain in substance,the issues are as stated in both the"Statement of the Case"and the section entitled "The Pleadings."In capsule form they are:(1)Did theRespondent engage in such surveillance, interrogation,threats, promises,reprisalsand . . . granting of benefits as would constitute an interference with the rightsguaranteed to employees in Section7 of the Act-"to self-organization,to form,join,or assist labor organizations,to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,"and (2)were thoseactions of the Respondent and the other conditions to which I have referred in mysummary of the objections of a nature which would require an order setting asidethe election and directing a second election. JERVIS CORPORATION269Basic Legal and Policy Considerations Controlling the Determinationas toWhether an Election Should Be Set AsideBecause, as this proceeding developed, the overriding consideration has becomewhether or not the election should be set aside and a second election ordered, Ideem it appropriate here to set forth some references to basic principles or policy.(1) Section 8(a)(1) violations:We [the Board] find no logic or sound reason for this disparity of treatmentdepending on the nature of the proceeding in which the issue is raised beforethe Board.Conduct violative of Section 8(a)(1) is,a fortiori,conduct whichinterferes with the exercise of a free and untrammeled choice in an election.This is so because the test of conduct which may interfere with the "laboratoryconditions" for an election is considerably more restrictive than the test ofconduct which amounts to interference, restraint, or coercion which violatesSection8(a)(1).(Dal-Tex Optical Company, Inc.,137 NLRB 1782, 1786,1787.)See alsoLeas & McVitty Incorporated,155NLRB 389.(2)Campaign tactics and actions of the employer and the Union or Unionsinvolved:We [the Board] believe that an election should be set aside only wherethere has been a misrepresentation or other similar campaign trickery, whichinvolves a substantial departure from the truth, at a time which prevents theother party or parties from making an effective reply, so that the misrepre-sentation,whether deliberate or not, may reasonably be expected to have asignificant impact on the election.However, the mere fact that a messageis inartistically or vaguely worded and subject to different interpretations willnot suffice to establish such misrepresentation as would lead us to set theelection aside.Such ambiguities, like extravagant promises, derogatory state-ments about the other party, and minor distortions of some facts, frequentlyoccur in communication between persons. But even where a misrepresentationis shown to have been substantial, the Board may still refuse to set aside theelection if it finds upon consideration of all the circumstances that the state-ment would not be likely to have had a real impact on the election. Forexample, the misrepresentation might have occurred in connection with anunimportant matter so that it could only have hada de minimuseffect.-Or,itcould have been so extreme as to put the employees on notice of its lackof truth under the particular circumstances so that they could not reasonablyhave relied on the assertion.Or, the Board may find that the employees pos-sessed independent knowledge with which to evaluate the statements.(Hollywood Ceramics Company, Inc.,140 NLRB 221, 224.)(3)Newspaper and radio or television broadcasting and activities undertaken byinfluential or leading persons, officials, and groups in the area where a factory orbusiness is located:In a recent speech, "A Freshman Looks At The NLRB" (Twelfth annual Insti-tute on Labor Law, The Southwestern Legal Foundation, Dallas, Texas, October 28,1965) Board Member Sam Zagoria made the following remarks:There is another difficult problem for the Board-how to assure a freechoice by employees in a representation election despite strong communityfeelings.. . .The Board is expected to make this choice possible... .There are communities . . . in which local officials, with an economic stakein keeping the union out, shed any pretense of neutrality, detachment or objec-tivity.Taxpayers' dollars are tied up in the factory buildings erected to attractindustry; tax exemption has been granted in some cases.From the organizer'sviewpoint it is easy to understand his feeling that `the whole town is gangingup', and if it is, do the employees really have a free choice?How muchdisavowing of community partisanship is an employer expected to make?How much of such assistance can he accept with impunity?And apart fromhis responsibility, what can the Board do to insure a laboratory-clean electionin such situations?Whether any particular community conduct makes such afree choice impossible will, of course, depend on the circumstances of eachcase, and perhaps on the extent of the activities. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn early case in which the Board was confronted with mass community actionopposed to organization of an employer, isP.D. Gwaltney, Jr., and Company, Inc.,74 NLRB 371. There it was charged that a Board election had been "conducted inthe midst of a campaign of terror, intimidation and coercion, which prevented theEmployer's employees from freely exercising their voting privilege."Two localnewspapers actively opposed the Union.A leader in the community, who describedhimself as an unofficial advisor to colored and white working people, advisedagainst the Union.A committee of local citizens, opposed to the Union, took itupon itself to circulate and advertise numerous written exhortations and state-ments opposing the Union and it organized a mass meeting at which emotionalantiunion speeches were made.There were injected into the campaign dire pre-dictions of clashes between Klu Klux Klan and supporters of the Union plus var-ious intimidations and threats by local citizens.After reviewing in much greaterdetail than related here the events and happenings prior to the election, the Boardsaid,at 379:Thisis not an unfair labor practice proceeding,but an investigation to ascer-tain employees' desires concerning their choice of a bargaining representative.Therefore, in appraising the facts and determining the Board's duty in thepremises, more is involved than the mere determination of whether or not theEmployer was itself responsible for the anti-union conduct which immediatelypreceded the election.As already indicated,there is no convincing evidencethat would support a finding that the [objectionable acts of members of thecommunity] were the (acts of this Employer, within the meaning of the statute.But that does not dispose of the case which relates to the validity of a Boardelection, any more than would the fact that a hurricane or other Act of Godcould not be attributed to an Employer necessarily lead to the conclusion thatan election conducted in the atmosphere created by such a natural phenom-enon must be upheld as a true expression of the employees' desires.Theissue before us here is whether, under all the circumstances,this election washeld in an atmosphere conducive to the sort of free, unintimidated choice ofrepresentatives which the Act contemplates.We find that it was not.A much more recent case in which the Board was concerned with activities ofoutsiders,which included, among other things, radio broadcasts, visits by unionopponents to homes of employees,advertisements in newspapers,and antiunionactivity on the part of the mayor of the city, isUtica-Herbrand Tool Division ofKelsey-Hayes Company,145 NLRB 1717. There the Board said at 1719:The massive campaign conducted by third parties in the community re-echoedand embellished[the employer's statement to the effect that a strike wasinevitable and that economic development would be stifled if there was collec-tive bargaining].We note further the coercive elements present in the homevisits of local police officers and the mayor of the city, and in the distributionof antiunion propaganda at all banks in the community.Such pressures,although not emanating from the Employer, exerted a coercive effort upon theemployees'free choice and,in conjunction with other conduct discussed above,form a basis for setting aside the election.In making the statement just quoted the hoard reaffirmed the position it hadtaken inGwaltneyabove and referred also toThe Falmouth Company,114 NLRB896, andJames Lees and Sons Company,130 NLRB 290. InFalmouththere hadbeen activities of individual citizens,activitiesof a businessmen's committee, alocal newspaper'seditorial opposed to one of the unions involved and a four-column antiunion newspaper article published in the Louisville and Courier-Journal,with a Falmouth dateline, which repeated rumors that the plant would close if theAFL won the election. The Board held that there was no need to make a deter-mination whether the employer participated in or activated these extraneous influ-ences.It is said at 901:[W]e find it unnecessary to, and do not, determine whether theEmployer and the businessmen acted in concert to defeat the Petitioner ... .Such determination is not material.The important fact is that conditionsexistedwhich prevented a free election. In accordance with our findingsherein, we shall set aside the election and direct that a new election be held.InJames Lees and Sons Company(above) the Board said:[W]e agree with the Regional Director that the numerous statementsand conduct by various responsible groups and individuals in the community JERVIS CORPORATION271reasonably conveyed the view to employees that in the event of union-ization the Employer would shut down its plant and other employers wouldnot locate in the community.Accordingly we find that such conduct createda general atmosphere of fear and confusion which precluded the holding of afree election.We shall, therefore, set the election aside and order a newelection.The foregoing are only general principles or statements.There are numerousBoard decisions which distinguish or justify a departure from them.The timingof events and the opportunity for discussion, refutation and explanation all have abearing on whether the free choice to which employees are entitled has beenimpaired.Another time element is that found inPeerless Plywood Company,107NLRB 427. There the Board established the rule that neither employer nor unionswould be permitted to make election speeches on company time to massed assem-blies of employees within twenty-four hours before the scheduled time for conduct-ing an election and that violation would justify setting aside the election.Stillanother time factor which has to do with Section 8(a)(1) violations and theirperseeffect on the integrity of an election, is that announced inIdeal Electrical andManufacturing Company,134 NLRB 1275, 1278:... [T]he date of filing of the petition [for election] rather than the issu-ance of decision and direction [as had been the rule under F.W. WoolworthCo;, 109 NLRB 1446] or of notice of hearing, should be the cutoff time-inconsidering alleged objectionable conduct in contested cases . . . . [W]ebelieve that conduct thereafter which tends to prevent a free election shouldappropriately be considered as a postelection objection.The lessons to be learned from all the foregoing are that although Section8(a)(1) violations approacha per sestatus for setting aside an election and thatpolicy statements and principles are powerful guide lines, each case must bedecided on its own facts.This leads us to consideration of the facts in this case.In the resolution of all issues with respect to which credibility of oral testimonybecame a factor I have considered the demeanor and conduct of the witnesses, theircandor or lack of it, their objectivity, bias or prejudice, their understanding of thematters concerning which they testified, whether their testimony has been contra-dicted or sufficiently impeached, whether parts of testimony should be acceptedwhen other parts are rejected, consistency, plausibility and probability, and theeffect which leading questions might have had on the answers elicited thereby. Ihave given careful consideration also to oral argument presented by the GeneralCounsel on the record and to the briefs submitted by counsel for the Respondentand the Union.Now, on the basis of the entire record, I hereby make the following:FINDINGS OF -FACT1.THE BUSINESS OF RESPONDENTAND JURISDICTION,JervisCorporation (Respondent) is now, and at all times material herein hasbeen, a corporation organized and existing under the laws of the State of New Yorkand it is engaged in the manufacture of automobile accessories in a plant locatedat Bolivar, Tennessee.The Respondent having admitted the volume and interestate nature of its busi-nessas alleged in the complaint and also thatit isan employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act, I so-find.U. THELABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile,Aerospace & Agricultural ImplementWorkers of America,UAW, AFL-CIO (the Union),is now,and at all times mate-rial herein has been,a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED VIOLATIONS OF SECTION 8 (a) (1) OF THE ACTThis portion of the proceeding is sought to be established by the testimony of alarge number of witnesses, by references to an extract from a phonograph recordof a speech by Respondent's president, and by another speech by Respondent'sexecutive vice president. 272DECISIONS OF NATIONAI LABOR RELATIONS BOARDFor a better understanding of my references to the oral testimony, I note brieflyhere that the president's speech had referred to the fact that Respondent formerlyhad had a plant in Memphis, Tennessee, which it closed a year after it had beenorganized by the Union and that the executive vice president, in his speech, referredto plans to build a modern cafeteria and made formal announcement of the insti-tution and implementation of a job evaluation plan coupled with an employeerating plan which would govern the job content and the wages paid for all opera-tions in the plant.The phonograph record of the president's speech was distrib-uted to all employees on March 9, 1965, less than two weeks before the election.The executive vice president's speech was delivered on February 15, 1965, aboutthree days after Respondent had mailed to its employees a letter and booklet refer-ring to and describing the job evaluation plan and just one month after the petitionfor the election had been filed.For better understanding of the oral testimony, I set forth a chronology.TheBolivar plant was opened in July 1963. There seems to be general agreement thatsome organizational activities started not very long after-that.C. E. Strickland, anInternational representative of the Union, was assigned to Bolivar in April 1964.The first organization meeting was held April 26.The first handbills were distrib-utedMay 29. The Union filed its petition for an election on January 15, 1965.The Regional Director, on February 17, 1965, directed that the election be held.The election was held on March 17 and 18, 1965.- -A. Interrogation and surveillanceNorman Littlejohn, a former employee of Respondent, testified that in February1965, Supervisor Derryberry asked him how many union cards had been signed.Derryberry was not called to testify.Another employee, Catherine Mae Ross, testified that Supervisor Robert Searleshad spoken to her six or eight times at 2-week intervals about the Union. Shesays that he asked her why the girls were for the Union, that he said he knew 90percent were for it and that he said, "We've got ways of knowing.We know every-body that's signed cards."Although Miss Ross testified on direct that the remarksquoted had been made in about January 1965, it developed that she had stated pre-viously, in an affidavit for the Board, that her conversations with Searles started inAugust 1965. Since her testimony is to the effect that they were at two-week inter-vals, her reference in her affidavit to August as a starting date does not derogatefrom her fixing of the specific questions as having been from conversations inJanuary 1965.Searles was not called to testify.She testified also that entrance to her home was obtained under a pretext, inearly February 1965, by a man later described by her as being the personnel direc-tor from Respondent's plant in Michigan. She said that he had asked her whethershe was in favor of the Union and that he had made observations suggesting thatthe plant would be moved if the Union prevailed in the election. (In view of thefinding I shall make with respect to this fantastic recital, I shall not repeat below, inthe "Threats" and "Reprisal" sections, the reference to plant moving.)She testifiedalso to Respondent's Personnel Manager Vann Pettigrew's periodic and systematicinterviews of employees as to their feelings about the Company, their jobs andwhether they had any complaints or suggestions.William H. Cooper, another employee, testified that Mac Farrell, a supervisor,had asked him sometime in December how he thought the Union was going tocome out in the election.Farrell was not called to testify.Joe Foster was a most unsatisfactory and incoherent witness and for that reasonI shall not go into the details of his testimony.FarrisKiestler, another employee, told of a conversation with Floyd Sledge, asupervisor, in the middle or latter part of February 1965.Sledge,Kiestler says,either asked him in the form of an accusation whether he was for the Union or, bythe accusation, ascertained that he was.He says also that a week rafter this conver-sation, Sledge accused him of talking Union on company time. Sledge was notcalled to testify.Another employee, John Thomas Johnson, testified to a conversation in mid-January 1965 with Mac Farrell.He says that Farrell asked him how he felt abouttheUnion, whether he thought the Union would come into the plant and aboutthe number of employees who had signed cards for the Union.As noted before,Farrell did not testify. JERVIS CORPORATION273With respect to the foregoing testimony, I make the following conclusory findings:In view of the fact that Supervisors Derryberry, Searles, Sledge, and Farrell werenot called to deny or explain the alleged conduct attributed to them and the furtherfact that the testimony is not clearly unbelievable, since it stands uncontradicted onthe record the Respondent thereby interrogated employees as to their Union activ-ities and engaged in surveillance of such activities not only before the filing of thepetition for the election on January 15, 1965, but also in that part of January fol-lowing and in February as well.I reject all the allegations and charges to the extent that they may be related toPettigrew's interviewing of employees at periodic intervals. I credit his testimony asto the time elements involved in these interviews and their nature and content andthat they were conducted according to what I agree was an appropriate and pre-establishedmethod for improving employee relations in the plant. (See also myreferences to thisinfra.)The General Counsel's witnesses, by their testimony, showthat suggestions made by them during such interviews were given consideration andwere put into effect.As to the strange visit alleged to have been made to Miss Ross's home, it couldbe suggested that the Respondent ought to have called the two girls who hadengaged in the conversation whereby she concluded that the man who had obtainedentrance was the personnel director from Respondent's Michigan plant. I do notregard Respondent's failure to call these girls or the Michigan personnel director asbeing of any significance because I was not at all convinced or impressed by thebizarre testimony with respect to this visit and the alleged event on the basi3 ofwhich she made her subsequent conclusion as to his identity.Moreover, the favor-able impression made upon me by Respondent's high echelon officers leads me toconclude that no such scurvy antic would have been tolerated or perpetrated. Ireject her testimony as to this visit.B. ThreatsMelrose Hamilton, an employee, testified to conversations had with SupervisorGene Hanks and with Supervisor Chuck O'Connor.After hearing and consideringher testimony and that by Hanks, which had to do with whether he had promisedthat she would not be discharged if she quit working for the Union and whether,some three months later, he had said if the Union came into the plant, the Com-pany would move to Mississippi, I have concluded that Hanks should be creditedand that Miss Hamilton should be discredited. In any event, the sum and substanceof all their conversations seems to have been friendly small talk not of a threaten-ing nature on the part of Hanks. She testified also that when she was oalled to beinformed about the job evaluation plan, Supervisor Chuck O'Connor made a remarkto the effect that there were too many good people around and that they were goingto beat the union organizer, Strickland, so bad that he would never show his facearound again.When referring to the O'Connor remarks, Miss Hamilton stated thathe had refused to answer a-question as to the Company's future intentions on theground that if he did there would be a case against him in Memphis (meaning theRegional Office of the Board). I do not believe that a supervisor who was reluctantto answer such a question would, in the next breath, go on to make any coerciveremarks or threats, assuming the remark quoted can be so regarded.Regardless ofwhat meaning is attributed to the remark, I reject the testimony and the inferencesought to be drawn therefrom and find that there was no threat here.Employee Cooper testified that in about February 1965, Supervisor Charlie Jack-son told him "You boys better watch it.You know what happened in Memphis."This was amplified by later remarks credited to Jackson "You know they movedfrom Memphis, you know, on account of the Union." Jackson was not called totestify.Joe Foster's testimony, as noted before, was most unsatisfactory.For that reasonI disregard the effort to prove by him an alleged remark by Foreman Cox suggest-ing that the plant would move if the Union won the election.I do not regard as a threat Kiestler's version of an alleged remark by SupervisorCranes suggesting that if the Companylost its contractsitmight have no alterna-tive but to move. I interpret this remark not as a threat to move but a speculation onthe possibility that, if the Companylost its contractsitwould move.Kiestler testi-fied also to certain remarks having been made during a Pettigrew interview relatingto the possibility of future expansion of the plant and the appointment of a local243-084-67-vol 159-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager,both of which might not eventuate if the Company were harassed by aunion.This alleged conversation, it is claimed, was had in the latter part of Febru-ary 1965. Having observed both Pettigrew and Kiestler on the stand, I am unwillingto interpret Kiestler's version of this conversation,assumingthat it did occur, asbeing anything else but an innocent expression of opinion during the couse of a con-versation which was part of a moral building program.Employee Johnson testified also that Supervisor Mac Farrell had remarked to himthat if the Union won the election it would never get a contract with the Company.Itwasbrought out on cross that the conversation did not include any statement orsuggestionthat the Company would not negotiate with the Union.Nevertheless,languagesuch as this may be regarded as a warning that the Company would not,regardlessof negotiations, ever make a contract with the Union.Additional testi-mony by Johnson was that, at the time he was laid off, Supervisor Farrell told himthat if union activity continued, "All of us would be looking for a job." Such aremark is tantamount to a threat that the plant would be shut down. Farrell wasnot called to testify.Employee Jones testified that three months before February 1965, at the time ofhis discharge, he had a discussion with Supervisor Charles Jackson.He said Jack-son told him that the plant would move again if the Union came in.He testifiedalso that Farrell had remarked that if the Union "got" or won the election, the Com-pany would move to a spot in DeSoto County, Mississippi which it had acquired.Testimony touching on the alleged threat to move was given also by Annie EdnaBurgess,but the remark attributed to O'Connor was merely a disclaimer of knowl-edge as to whether the plant would move if the Unioncame in.I do not regardthis as a threat.She testified, however, that Supervisor Grady Baker, on the Mon-day before the election, distributed "Vote No" signs and with apparent knowledgeof her position on the Union had told her, "You could be made to change yourmind."This was a threat and Baker did not testify.Another employee, William Carl Whitten, told of a series of conversations withSupervisor Claude Turner starting in mid-January 1965 and continuing until just afew days before the election.The theme always was the same, that the plant wouldmove if the Union came in, that the Company already had a building in Mississippi,that the people there would pay for moving the equipment, and that he hoped theUnion would be voted in because he preferred to work in Mississippi.Turner wasnot called to deny these threats. I disregard Whitten's additional testimony that heoverheard a conversation between Supervisor Grady Baker and another employee,unidentified, to the effect that the Company had left Memphis to keep from beingorganized and would leave Bolivar for the samereason.Whitten did not participatein this conversation and there is no wayto assessor weigh the conditions underwhich or the context in which the alleged remark, if made, was made.Supervisors Charlie Jackson, Glenn Cox, Mac Farrell, Grady Baker, and ClaudeTurner were not called to deny the remarks attributed to them. Such testimonyremainsuncontradictedand isnot beyond belief. I conclude, therefore, that theRespondent did make the various threats recited and that such threats were madeboth prior to and following the filing of the petition for the election, January 15,1965.This conclusion, of course, is not based on any of the rejected testimony.This division having to do with threats is not complete without a consideration ofa portion of the speech recorded by Respondent's president on a phonograph recordconcededly distributed to all employees on or about March 9, 1965. It was broad-cast as well over the local radio station and on the plant's loud-speaker system.The portion of the speech on which the General Counselreliesto support thecharge that employees were threatened with loss of jobs if they selected the Union astheir bargaining representative for the most part gives what Iassume is atrue, fac-tual recital of the Respondent's experiences with the charging Union in other areasand asserts that, for economic reasons and because of inability to compete, theseplants had to be closed.The later remarks directly connected with the closing ofthe Memphis plant, less than ninety miles away, and the loss of nine hundred jobs inthe Grandville, Michigan, plant where the charging Union represents the employees,were:We know that we had to shut the Memphis plant and we knew that we werefree to do so .... The result was that we did shut the plant as we knew wemust and as we knew we could and the people that the Union presumably rep-resented, lost the termination pay which the Company had volunteered (butwhich the Union rejected).In ourplant in Grandville,Michigan, this same JERVIS CORPORATION275union has been with us for many years.It is no coincidence,as I see it, thatemployment in that plant has dropped from a peak of 1200 people to approx-imately 300 people while the UAW has been representing our employees.It is axiomatic that the employer is a contestant for the votes of its employees andhas the absolute right to present any arguments or facts, even embellishments andexaggerations, for the purpose of endeavoring to convince employees that their inter-ests can best be served without a union, but such arguments must be free from "threatof reprisal or force or promise of benefit."This limitation must be construed real-istically and naked words may not be subjected to fine distinctions for the purposeof obfuscating the message sought to be conveyed.The message here was clear anditseffect-even though'themessage was inconsistent and at odds with the Com-pany's true intention, was to tell the employees (a) that if they voted the Union in,the Bolivar plant would be closed as was the Memphis plant or (b) that in anyevent there would be fewer jobs with the Union in than without the Union. So thatmy questions would not appear distorted I refrain from underlining the words, "Aswe knew we must and as we knew we could"and the words,"It is no coincidence,as I see it,that employment in that(Grandville)plant has dropped from a peak of1200 people to approximately 300 people while the UAW has been representing ouremployees."This must have been a carefully constructed speech and the wordsmust have been carefully chosen.They are subject to alternative interpretations.Employees who have an understandable concern for their jobs do not and will notgive such expressions analytical and critical thought.Theydo and will interpretsuch words as their feelings and concerns are affected thereby.Respondent waswell aware of this human trait and sought by these carefully couched remarks (fol-lowing as they did prior remarks about other Jervis plant closings),to convey themessage-vote the Union in and we'll close the Bolivar plant just as we did theMemphis plant and the other plants or take the risk of our cutting down employ-ment at Bolivar in which event many of you are going to lose your jobs.The employer must accept the responsibility not only for the precise words heuttered but also for the meaning which those words would be given by the personsto whom they are addressed. I find that by distributing the record and broadcastingit in the manner shown the Respondent did threaten its employees with loss of jobsif they voted to make the Union their bargaining representative and did therebyinterferewith their right to select their own collective-bargaining agent and theirright to act in concerted activities for the purpose of collective bargaining.On theother hand,I do not regard the portion of the speech referring to the Grandvilleplant, where was made the remark, "-[T]he union gets nothing that managementcannot afford to give and the union gets nothing that management will not give," assaying that in that event there would be a strike.Brunswick Corporation,147NLRB 428, pointed out on pages 431 and 433 that the employer had told theemployees that if the union wanted more it would have to "call a strike!"Thequoted words from the speech were not followed by this prediction and soBruns-wick is not applicable. (The General Counsel made clear that he relied only onthe quotation from the record,General Counsel 2(b), and not on the entire record.)C. ReprisalThe record discloses only one incident claimed to be a reprisal by the Companybecause of an employee'sunion activity.The employee involved is Norman Littlejohn who testified on several matters.Hewas an active worker for the Union,having engaged,during the period fromNovember 1963 to March 1965, in the distribution of handbills and the procuring ofsignatures on authorization cards.His activities must have been known to the Com-pany because they included handbilling at the plant gate.He claims that he wasunjustly disciplined because of these activities,the discipline being in the form of awarning issued January 14, 1965.He was an audit inspector,charged with theresponsibility of spot-checking accessories as they were pushed by his station on arolling skid.On the day before the warning he had audited a skid or skids carryingmirror brackets.When those brackets had passed auditing by him it was learnedthat the set screws had been inserted"upside down."His position is that he wasnot required to check the screws in the brackets and that the line inspector shouldhave checked them but did not.A statement to this effect, endorsed by Littlejohnon the record of the warning, establishes that the set screws actually were "upsidedown."The issue was not as to this but as to whether Littlejohn had the duty tocatch the defect.He claims he was given no instructions when assigned to the job 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut admits that he did have blueprints of the accessories audited by him and, astestified on behalf of the Respondent and observed by me when I visited the plantpremises,samples of the various accessories were on display everywhere.I do notcredit Littlejohn's testimony that he was not instructed in the duties of his position.Further, if he was not required to make certain that there were no defects in theaccessories passing before him at least by spot-check auditing,there would appear tobe no reason at all for his having that job.My initial reaction had been that,since his job was only to audit, it was conceiv-able that he performed his job properly,but that a few of the defective mirrorsupon which he did not happen in the course of his spot-check,might have gottenby.I am unable,however,ultimately so to conclude.In addition to accepting hisdepartment head's testimony(Lichte)that Littlejohn was instructed as to his dutieswhen he was assigned to the job, I accept also the testimony("but it was enough tobe rejected")as establishing that there were so many defective mirrors on the skidas to make it unlikely for an audit inspector,even if engaged only in spot-checking,to fail to detect the defects.Consequently,it ismy finding and conclusion that the Respondent did not improp-erly or unjustly make the record of warning to Littlejohn and that he was not sowarned with the object or purpose of interfering with his union activities.Para-graph 19 of the complaint should be dismissed.D. Promises of benefitsLittlejohn testified also that both Supervisors Derryberry and Sledge had madepromises of rewards which,it is claimed,interfered with his union activities.Super-visor Derryberry is alleged to have suggested to him that if he left the Union alonehe would be a foreman in a year. This was in about the middle of January 1965.Supervisor Sledge is quoted as telling him in March 1965, while he was handbilling,that the future looked bright for him if he left the Union alone.Employee Whitten said that, after the Kissinger February 15 speech,SupervisorGomicke called him and several other employees to his office for the purpose ofexplaining the job evaluation plan under which he had obtained a 10 cent increase.During the course of the conversation it is claimed he said that Respondent "was anew company and, if given a chance, they would do this,that, and t'other, youknow, if the Union didn'tcome in."With some straining,this type of testimonymight be interpreted as a promise of benefit for the purpose of influencing votesbefore the election which was about to be held soon after that time. I believe, how-ever, that it is too indefinite and uncertain upon which to make a finding of violation.The uncontradicted remarks to Littlejohn attributed to Derryberry and Sledge, whogave no testimony in denial thereof, clearly were of a nature which tended to inter-fere with the efforts to assist or promote the organization of Respondent's employees.The construction of a new cafeteria (and the job evaluation plan to be discussedbelow)it is contended strongly, were broadside benefits aimed at all the employeesfor the purpose of influencing their vote against the Union in the election In thecomplaint it is alleged that the building of a new cafeteria was promised by Per-sonnel Director Pettigrew on February 11, 1965, and by Kissinger in his speech onFebruary 15, 1965. I find it difficult to reconcile the strong language used in thecomplaint for the purpose of setting forth this charge involving the cafeteria.Thecomplaint alleges that the Respondent"promised its employees certain benefits ifthey refrained from becoming or remaining members of the Union or giving assist-ance or support to it(in that PersonnelManager)Vann Pettigrew(on) Feb-ruary 11,1965-promised its employees that it would build a new cafeteria"and that"Walter Kissinger(on) February 15, 1965, promised its employees that it wouldbuild a new cafeteria."The evidence in support of this charge hardly justifies theconclusion.There was dragged out of employee Farris Kiestler that somehow orother, he did not remember the words now, Pettigrew and he "got off on the Com-pany expanding the cafeteria,"and then Kiestler summarized the conversation,"Well we was supposed to get a new modern air-conditioned cafeteria.that theplan had been made." But Kiestler promptly agreed that there had been rumorsabout the cafeteria prior to that time and that during the interview Pettigrew hadspoken of other plans for expansion of the plantThis was "in the latter part ofFebruary"1965.The allegation as to the alleged announcement by Kissinger iseven more tenuously proven. Here, reference is made to the Kissineer speech of Feb-ruary 15, 1965.This was a speech,seven letter-sized pages of double spaced type-writing, concerned mainly with a brief review of the progress of the Company since JERVIS CORPORATION277the establishment of the Bolivar plant, a brief review of various improvements, allintroductory to a discussion, description, and explanation of the job evaluationplan, which I shall discuss more fully below. In this speech among the introduc-tory remarks about progress and improvements, there appears this single casualsentence, "We have plans to build a modern cafeteria for you."The remark is socasual and so wrapped up with other similar remarks that it hardly can be digni-fied as an announcement and only a careful listener to the speech or a carefulreader would have been likely to take much, if any, notice of it.The issue is:Was this "announcement" of the intended construction of the newcafeteria so timed as to influence "no votes" against the Union?Although MelroseHamilton testified on direct that she did not know about the new cafeteria beforethe Kissinger speech, she admitted on cross that it had been a matter of discussionamong employees before the speech.Littlejohn testified that he had never heard about a new cafeteria before the Kis-singer speech and Cooper and Whitten testified that they had no"officialnotice" ofthe new cafeteria prior to the Kissinger speech.This type of testimony, from onlyfour employees in a plant of more than seven hundred is hardly sufficient to estab-lish lack of knowledge on the part of the employees of the Company's intention tobuild a new cafeteria. It is a familiar principle that the mere fact that somepeople do not know about some things, or are not deceived by 'some statements or,for that matter, were not interrogated or coerced by supervisors, is not relevanttestimony of probative value to establish the negative.The matter of the cafeteria, I am satisfied, was one of the projects planned bythe Company and known by the employees months before the filing of the petition.I have no reason to disregard Pettigrew's testimony that the construction of thecafeteria first was considered by the Company in January or February 1964, andthat, by the middle of 1964 (as corroborated by an independent businessman fromJackson, Tennessee), the Company started a search for a person qualified to run acafeteria.Although there is some fogginess about the date, it appears also thatthe Respondent investigated construction costs before the fall of 1964 and actuallyobtained an estimate from a local contractor.The fact that it might have had tolook to the county for cooperation, approval, or financing of the cafeteria does notmitigate against the fact of its independent effort to ascertain what the constructionmight cost because, whether the Company or someone else were to pay for it, pos-sible costs had to be considered.Pettigrew's testimony, credited as it is by me, is supported not only by othertestimony in the record but by documentary evidence as well. Before adverting tothis I should observe that it was common knowledge in the plant that there wouldbe a new cafeteria prior to these "announcements" and that witnesses in supportof the complaint admitted that there had been rumors to that effect.Vice President Kissinger presented a graphic and understandable picture of thegrowing pains of a newly established plant confronted with manpower difficulties,difficultiesabout filling orders and meeting contract deadlines, installation ofimproved machinery and equipment, and a rapidly expanding work force.Thebroad range of problems and the difficulties encountered are understandable andmust be considered in connection with the manner in which company progress andimprovements was made known to the employees.Along with this must be con-sidered as well the fact that almost from the establishment of the plant at Bolivar,union activities came underway and within a short time thereafter an active pro-fessional organization campaign was undertaken. If the thesis of the General Coun-sel and of the Union were accepted, no new plant could expand or improve work-ing conditions until after it was organized or an effort to organize was terminatedadversely.All that the Company did must be considered not in the nature offorays or skirmishes with the Union, but according to what a company ordinarilywould do to build up a plant and get it into a competitive, profitable, and har-monious working organization, regardless of whether this was being done during thecourse of efforts to organize its employees or in the absence of such efforts.With that background we find from Kissinger's testimony that although he wasfirst employed by Respondent in May 1964, he became concerned with the cafeteriain June or July of that yearHe instructed the plant's then general manager toconduct exploratory conversations with the county officials looking to the erectionof a new cafeteria.On August 5, 1964, there was a meeting of several supervisoryofficers,attended by Kissinger, Pettigrew, Chuck O'Connor, and others.At thismeeting various matters involving personnel relations and plans for improving themwere discussed, including, among other things, not only the cafeteria but also the 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDvery visitation reports which were the results of the Pettigrew interviews discussedelsewhere.In addition to the cafeteria,restrooms,parking facilities,air-conditioning,and fans were discussed.The minutes of this meeting corroborate Kissinger'stestimony that he gave instructions that the matter of a new cafeteria,possiblyair conditioned and serving hot meals, was to be discussed with the county officials.The cafeteria was only one of a number of major projects and,although impor-tant,could not be pushed as rapidly as some of the other projects which involvedthe improvement of or the installation of new production facilities.The desirabilityof a cafeteria and the need for it for a plant having hundreds of employees withonly limited restaurant facilities in its geographic area, which facilities were noteasily accessible to the employees,ought to be obvious.We do not need Kissinger'stestimony about his concept of good employee relations as justifying the plans forand the ultimate construction of a cafeteria.Taking into consideration the varietyand the complexity of the problems with which management was confronted, thevery early steps taken toward the construction of the cafeteria,the fact that beforethe dates of the so-called"announcements"by Pettigrew and Kissinger,the employ-ees were aware of the fact that there would be a new cafeteria,the jurisdictionalproblems as to approval of funds for the cafeteria(the county governmentvis-a-visthe Company)and the production problems which had to be met and overcome,and finally the fact that at the time of the hearing in August construction of thecafeteria was well under way, I am unable to conclude that the remarks attributedto Pettigrew and to Kissinger were promises of benefits to the employees if theyrefrained from becoming or remaining members of the Union or giving assistanceor support to it, and I find that at best the " lannouncements"were only casualobservations of continuing progress being made and confirmation of informationalready in the possession of the employees.Whatever has been said with respect to the general conditions and problems withwhich Respondent was confronted in connection with the cafeteria applies witheven greater force to the job evaluation program.It is true that the Kissingerspeech explaining the job evaluation program was made on February 15, 1965, andthat this followed within a few days a communication from the Company to all itsemployees to the effect that the job evaluation plan was about to be put into effect,which communication was accompanied by a booklet explaining the operation ofthe plan.It is true also that on January 15, 1965, the Union had filed its petitionfor an election.Ithappens also that on February 17, 1965, 2 days after thespeech, the Regional Director ordered the election to be held.The question is,were the written communications to the employees and theFebruary15 speech sotimed and conceived as to persuade the employees not to become or remain mem-bers of the Union or not to give assistance or support to it.Here again we mustreview the manner in which the job evaluation program was developed in theRespondent's plant.Before coming to the details of this, I note once more thatthe employees were aware long before the wiitten communication and the Kissingerspeech of the fact that a job evaluation plan was being developed.The facts showthat they could not have helped having had this awareness apart from the admis-sions by witnesses called in support of the charges and the affirmative testimony bywitnesses called by the Respondent.Again, needless to say, we do not require Kissinger's testimony to tell us that ina plant with hundreds of employees and possibly dozens or more of differentoperational job functions,some job evaluation program is absolutely necessary forthe running of the business.This was one of Kissinger'sfirst concerns and cer-tainly he would have been derelict in his responsibilities if he did not give earnestand prime consideration to the setting up of job classifications and job functions.Only one month after being hired by the Company (in June 1965) he communi-catedwith a prominent consulting firm having to do with job evaluations andplantmanagement.Its representative visited the Bolivar plant in the middle ofAugust 1964,but because of its high charges,itsown time commitments andbecause management of the Bolivar plant was being changed with the hiring ofMcGuire, the new plant manager, that firm was not retained.Kissinger,by reasonof his prior business association,under-took arrangements with a managementassociation which had within it a division capable of setting up job evaluation plans.A formal proposal from this association was made on October 19, 1964, and, withina few days the association was authorized to start a survey for the purpose ofsetting up a job evaluation program.Now commenced an activity with respect to the job evaluation program whichwas of a nature that the employees at Bolivar if they did not become aware of the JERVIS CORPORATION279factthata job evaluation program was going to be introduced at the plant wouldhave had to be so ignorant to defy one's imagination.One of the association'sconsultants spent 6 days at the plant, October 26,27, 28,29, 30, and 31, accom-panied by a member of the plant's "methods and time studies" division.Togetherthey wrote up job descriptions,conferred with foremen and superintendents, andthe jobs and job functions of from 750 to 800 employees were observed and studied,resulting in the setting up of some seventy-seven classifications.All this was doneright in the plant and among the employees during their working hours.OnDecember 15, 1964,three copies of the job rating survey, together with an explana-tory letter,were sent to Bolivar'smanager,McGuire.On December 15, 1964, andunder separate cover at the same time, as an aid, the association's Industrial Rela-tionsMonograph on Job Rating was sent.Less than a week after McGuire wouldhave received it, Kissinger had a conference with the association's vice president incharge of engineering services and additional data with respect to grade structure,costs,and administration of the program were sent to him in a letter dated Decem-ber 24, 1964.The entire job rating survey covering all the jobs and the gradeswithin the jobs, comprising a bound volume approximately three-fourths of an inchin thickness,was delivered in December 1964. Automatic adoption of the recom-mendations was not to be expected.Ithad to be determined,first,whether theprogram would work and, second,whether the board of directors of the Respond-ent would accept it and have it control all the operations of the Bolivar plant.Todo this it was necessary to have a pilot installation.The pilot experience wasobtained from the implementation of the program in the die cast department inabout the middle of December 1964.The employees of that department werecalled in and informed about the program and how it would work and affect them.Some of the employees,but not all,received increases in pay by reason of it. Itdid not happen suddenly in the die cast department for as Clifford, the die castand trim shop superintendent,testified,he had been familiar with it, knew a weekor 10 days before it became effective that studies had been made for it and in mid-December, he had been notified that it was going to be effective.Any employeesaround the plant, not in the die cast department,surely could have and presumablydid know what was happening there with respect to job evaluation once the employ-ees there became affected by it.Obviously it was no secret and the informationabout it was not being hidden from the employees to be sprung on them at somecritical date in the future.The Company had a plant newspaper which had been distributed at monthlyintervals from time to time.This newspaper,which had disclosed in its Augustissue the fact of Pettigrew's personnel interviews and the solicitation of suggestions,high level communications of company progress and the appointment of McGuireas manager,did, in its December 1964, issue, make specific announcement pointingout that,as had been within the knowledge of the employees,a job evaluation sur-vey was being conducted.Itwas mailed to the employees on December 23, 1964,and said, "All the data is now being compiled and all jobs will be rated on a fair andequitable basis.As portions of the program are completed we will move ahead aswe have done in the die cast department."(Incidentally in this same issue the Company announced an additional paid holi-day and the fact that a full-time registered nurse had been employed and that anassistant personnel manager drawn from the local population had been employed.)Following the pilot program in the die cast department the overall program wasgiven additional consideration and within the 30 or 40 days following,the entireplant became subject to it.The transmittal of the notification and the additionalexplanatory speech by Kissinger were consistent with what appears to have beenthe Company's established practice of keeping the employees informed as to whatwas happening at the plant and it is not unreasonable to say, as the Respondentsays, that the manner in which it came to make the formal announcement of theactual implementation was a normal step in the growth of the plant.On thematter of timing,I am unable to findthatthe timing was in any way geared tothe fact that a petition for an election had been filed or the future fact that theelection was directed two days later.As a matter of fact, bearing in mind thatthe job studies had been in progress for months, that the pilot installation had beenmade in the die cast department in December,and that the company plant journalhad confirmed to the employees that the job evaluation program was being planned,there is a grave question as to how long the Company could have delayed imple-menting the program and making it effective for the entire plant without risking 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDserious employee dissatisfaction and questioning about the sincerity of its promiseswith respect thereto.Moreover, if it had delayed the implementation until afterthe election, it certainly might have been confronted with the charge that it wasawaiting the outcome of the election to determine whether it would put the pro-gram into effect.Finally, the job evaluation program in all its facets did notresult in pecuniary benefits to all its employees.Numerous employees did notreceive pay increases by reason thereof.Consequently, on the basis of all this and having taken into consideration allthe time elements involved, I am unable to conclude either that by its written noti-fication of February 12, 1965, or by the Kissinger speech of February 15, 1965, orby reason of the fact that certain employees might have received wage increasespursuant to job reevaluations, the Company sought to influence its employees notto become or remain members of the Union and not to give assistance or supportto it, or that it thereby interfered with the organization activities of its employees,or that it sought to influence thereby their voting in the election shortly to be held.On the contrary, I find that the Company, by engaging in the job evaluation studyand by placing it into effect at the time that it did, did so in the normal and usualcourse of business and in a manner consistent with prudent and acceptable businesspractices.In summary, therefore, I am of the opinion that all charges so far as they relateto the cafeteria and the job evaluation program should be dismissed.The Union's Objections to the ElectionThe Union filed objections to the election, requesting that it be set aside, andprefaced its objections with the statement, "Since on or about January 15, 1965,theCompany and its agents destroyed the Union's majority status by theiractions set forth as follows."This introductory statement is followed by 38specifications which, by reason of the manner in which they are introduced assumetwo postulates-(1) that the Company directly or by its agents committed theacts set forth in the specifications, and (2) that the Union did have a majority sta-tuswhich had been destroyed by the acts of the Company and its agents.Atthe outset I think it advisable to make clear, first, that whatever specifications maybe sustained, the fact that they are sustained does not and should not be regardedas a finding by me (unless expressly so stated) that the acts therein set forthwere committed by the Company or its agents, and, second, that there is anyevidencewhatsoever in the entire record of this case that the Union at anytime did have a majority status which was or could have been destroyed.Instead of lumping or grouping the specifications in the manner adopted by theUnion, I believe that it may be preferable for me to take each separately andstatemy findings with respect thereto at each such interval.To the extent thatany specification has been treated in the complaint portion of this Decision, Ishall not engage in any further discussion of it but shall content myself merelywith noting that fact. In my consideration of the specifications or objections, Iassume that the Board's Order granting the Employer's petition for review requiresthat I consider eachde novo.For that reason I have not considered the RegionalDirector's Supplemental Decision and do not by my Decision venture to engageeither in a review of his actions or reasoning or utilization of it as a basis forany finding or conclusion with respect to the objection.01.Threats of plant moving if Union was voted inThis has been covered in the complaint portion of this Decision.2.Threats of loss of jobs to working employees who wereunion supporters if they supported the UnionThis has been covered in the complaint portion of this Decision.4.Threats that plant would move if Union came in and taxes wouldbe raised to pay balance due and owing Hardeman CountyThe Company had nothing to do with this except to the extent that it reaped thebenefit thereof in its campaign against the Union.There was publicity to thiseffect and this publicity will be treated at greater length below. JERVIS CORPORATION2816.Threats of loss of job and plant moving through Hardeman Countynewspaper, The Bolivar BulletinThe Company had nothing to do with this and the contention will be discussedgenerally below.7.Threats of plant moving by Hardeman County officials, Bolivar city officials andvarious businessmen through pamphlets and personal contacts with the unitemployees, both on and off company propertyThe Company had nothing to do with this and, to the extent that writings wereinvolved, the contents will be discussed below.There were personal contacts withthe unit employees to the extent that writings were handed by city officials andvarious businessmen to such employees. Substantially all of this was done off thecompany property and the only exception appearing in the record is the insignificantintrusion beyond the plant gate on one or two occasions by Judge Frost duringthe course of his distribution of antiunion pamphlets while shifts were changing.This was denied by the company guard, but if it did happen, it was as I have said,insignificantThere is uncontradicted testimony that Judge Frost told certainunion officials,not employees generally, that the plant would move away if itwas organized.This was during a conference between the union officials andJudge Frost. It appears that Judge Frost was convinced finally that even if theCompany did move, the county would be able to collect its advances for construc-tion from the Company.There is no evidence of any direct personal contactswith the unit employees by county or city officials or businessmen.The Companydid not authorize or sponsor any of these threats.The contents of the pamphletswill be discussed below.9.Threats of plant moving by the Loyal Employees Committee throughleaflets during working hoursThe Company had no responsibility for and did not authorize the "LOYALEMPLOYEES COMMITTEE" to distribute leaflets containing threats of plantmoving, but the leaflets themselves created such confusion in the minds of employ-ees that even one of the company witnesses testified that such leaflets had beenissued by it.10.Threats of plant moving through a recording made by Company PresidentHarman, handed to working employees and mailed to laid off employeesThis has been covered in the complaint portion of this Decision.11.Threats of plant moving by playing President Harman's record toworking employees on company P.A. systemThis has been covered in the complaint portion of this Decision.The recordwas played on the Company's public announcement system during a lunch periodbut there was no violation of the rule ofPeerless Plywood Company,107 NLRB427.12.Threats of plant moving by playing President Harman's record over the localradio station,WBOL, on at least six different occasions before and duringelectionThis has been covered in the complaint portion of this Decision insofar as con-tent is concerned.Peerless Plywood(above)was not violated thereby.13.Threats of plant moving and subsequent increased taxes by Loyal EmployeesCommittee by handbtlling working employees with the group mentioned inin point number sevenThis specification is linked in the objections together with specification 7, andwhat I have said with respect to specification 7 should be regarded as applicableaswell to this specification.Similarly, what I have said with respect to specifica-tion 9 should he regarded as applicable. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARD14.Threats of plant moving by radio station WBOL commencing on orabout March 13 and continuing through the electionRadio stationWBOL engaged in no such threat and, to the extent that somespot announcements had not been identified by sponsor, it is my conclusion thatthe failure to identify as ascribable only to inadvertent omission.To the extentthat there were antiunion broadcasts immediately prior to and during the election,there is no evidence that such broadcasts were heard in or anywhere near thepolling place.15.Threats of plant moving by Interested Citizens of Hardeman Countythrough radio stationWBOLThe Company had nothing to do with these alleged threats and the additionalcomments with respect to specification 14 are applicable as well to this specification.17.Promises of promotion if employees denounced and votedagainsttheUnionThis has been covered in the complaint portion of this Decision.19.Promises of higher wages and other increased benefits ifUnionlost electionThis has been covered in the complaint portion of this Decision.20.Granting wage increase to most employees on or about February 18,1965 which commenced on or about March 1, 1965This is wrapped into my discussion and findings above with respect to the jobevaluation plan.Not all employees were granted wage increases.The conclu-sion Ihave made with respect to the job evaluation plan is applicable as well tothis specification.21.Granted Loyal Employees Committee and other antiunion employees time offwith pay to pass out leaflets "Vote No" insignia and antiunion petitions forsignaturesThere is no credible evidence of probative value in support of this specificationand my comment on specification 22 below concerning the conduct of employeesisequally applicable to this specification.22. Supervisors and office clerical handbilled employees during working hours,secured signatures on antiunion petitions and gave employees "Vote No"insigniasI am not satisfied by the evidence that supervisors actually did engage in hand-billing, but to the extent that certain of the testimony may be credited, any suchconduct on the part of supervisors should be regarded as legitimate campaigningduring the preelection period. I find specifically that no supervisor secured signa-tures on antiunion petitions.To the extent that there was handbilling and anti-union electioneering by employees during working hours, I find that there was no"no-solicitation" rule and find as well that union adherents engaged freely insimilar activities during working hours.23Bulletin boards used to misinform and threaten employees with plantmoving, strikes, dues, fines, initiation fees, and assessmentsNo evidence was offered in support of this specification.24. Interrogated employees about their unionsentimentsduring workinghours and at other timesThis has been covered in the complaint portion of this Decision. JERVIS CORPORATION28327. Permitted antiunion employees to pass out to other employees'during workinghours, literature injecting the racial and Communist issues by accusing theUnion its -leaders and others of being pro-civil rights and pro-CommunistsI recall nothing from any of the evidence presented at the hearing to supporta finding that any racial or communistic issues were injected into the campaign.28. Placed antiunion literature,signs, and slogans in the hands of votersduring working hoursThe Company engaged in no such practice.To the extent that individualemployees might have engaged in that practice, there is no evidence that the Com-pany was requested to do anything about it and there is no suggestion that unionadherents were prevented from engaging in similar practices.29. Permitted and participated in an antiunion parade immediately prior toelection which encompassed the voting areaThis was aspontaneous demonstration on the part of employees about whichtheie is varying testimony with respect to size or volume and time consumed. Ifind however that the antiunion parade, which actually did transpire, was inde-pendently organized by and participated in by employees without sponsorship,encouragement, organization, or authorization by any company official or super-visor.'Whilethe good tasteof theparadewas most questionable,therewasnothing disorderly about it and there was nothing about it which could beregarded as a means of intimidation or coercion.Moreover for a more outrageousdemonstration,not condemned,seeSewaneeCoal Operators' Association, Inc.,146 NLRB 1145.32.Wore antiunion signs in and around voting area during the electionThis specification is not clear as to who wore the antiunion signs.To theextent that the introductory material or preface to all the specifications may beregarded as alleging that company officials did,I find that no company official orsupervisor wore such signs.To the extent that any individual employee woreany "VOTE NO"sign within the voting area I find that such conduct in and ofitself is not of a nature which has been regarded as having an improper influenceon voters exercising their franchise.33. Permitted antiunion employees to sit around immediately adjacentto pollingplace withantiunion signs during electionSome employees both antiunion and prounion did from time to time enter theluncheon area for the purpose of eating their lunch or awaiting the beginning oftheir shift.To the extent that this is sought to be made to appear as having hada bearing on the election, I find that,in view of the long period of time duringwhich the campaign was waged and the further fact that both the polling area andthe luncheon area were physically a part of what was normally the overall lunch-eon area, there could have been no effective impact and the condition was unavoid-able.The vice,ifany, that some entered there during the voting period is attrib-utable only to the choice of the polling area. In any event, however, I repeat thatthis fact alone had no impact on the freedom of choice guaranteed to employees ina Board election.34. Placed large antiunion'signs and banners around polling areaThereiscredible evidence that there were antiunion signs and some bannerson display in various places not far from the polling area.Having inspectedpersonally the physical conditions prevalent there,it ismy conclusion that suchsigns and banners could have had no immediate and consequential effect on anyvoter for the reasons that this had been,together with prounion electioneering,their constant diet for many months before and, insofar as visibility from thepolling areamay be concerned, they would havehad to engage in some extra-ordinary neck-stretching and twisting to see them from that area.Employeesgoing to that trouble for the purpose of reading such signs would have done so notbecause theywere undecidedhow to votebut only becauseof their curiosity,antip-athy, derision,or sympathy with respectthereto. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARD37.Allowed antiunion literature to be stacked up both inside and outsidepolling area before and during electionI find no credible evidence of probative value to support this specification.Before addressingmyself to the literature, newspaper editorials, newspaperarticles, and the radio broadcasts, I refer briefly to the divergent views inGeneralIndustries Electronics Company,146 NLRB 1139. This is the case in which thedissenter contended that where individual aspects of conduct viewed separately donot constitute interference with an election, there is no warrant for concludingthat the whole is greater than the sum of its parts-to which the majority respondedthat all such parts can be added together and where the sum total constitutes aclearmessage sought to be imparted to the employees, that sum total does add tosomething which may be justification for setting aside an election. I would addto this only that each of a hundred different scratches on a person's body maynot separately result in a person's death, but if the entire one hundred happenedat one time that person might bleed to death.I also make the express finding that the campaign was a hard-fought campaign,that whatever charges or arguments were made against the Union were made attimes during the campaign when the Union had ample opportunity to refute orexplain them and that the Union did engage in voluminous and powerful hand-billing and pamphleteering in response to that against it.With respect to theUnion's complaint that it did not have the opportunity to utilize the local radiostation, I find specifically that such lack of opportunity as it suffered was not con-trived by Respondent and was due only to the Union's belated attempt to utilized theradio and reasonable and proper restrictions by the radio station on the utilizationof spot broadcasts and commercial broadcasting.Further, this is not the forumfor determining whether the radio station engaged in unfair or improper activitieswhich might more properly be the concern of the Federal Communications Com-missionI find affirmatively that the radio station, although it might have exhibitedbad judgment in allowing the antiunion interests to buy up as much of its avail-able advertising time as it did, did not engage in any conduct chargeable to theemployer when it refused to accept the additional spots requested by the Union.Without thereby judging the propriety of the radio station's conduct in refusingtoaccept additional spot broadcasts from the Union, I find that, in allowing15-minute intervals between spot broadcasts, the radio station in fact did not haveadditional available time for sale to the Union.With respect to conclusory findings expressed above and not dealt with directlyin the complaint portion of this Decision, it is appropriate that I make certainobservations with respect to the oral testimony given in support of and in opposi-tion to the objections. I am satisfied from the testimony given by the owner ofradio stationWBOL that this station, like all other radio stations, has program-ing problems and that the necessities resulting therefrom rather than discriminationagainst the Union created the difficulties with respect to which Messrs. Stricklandand Starling were confronted when they sought to obtain advertising time on theMonday afternoon preceding Tuesday and Wednesday, the days of the election.I do not believe that either the radio station or the Respondent should have anyadverse inference drawn against them because of the station's ultimate resistanceto the Union's demand that it be given equal and free time to present its argu-ments over the station's broadcasting facilities.Strickland and Starling, as well as several of the union employee witnesses,admitted that union electioneering was conducted on the plant premises and oncompany time.FarrisKiestler and Catherine Mae Ross were principal and standby witnesseson behalf of the Union.While some of their testimony has been accepted ascredible by me, both of them colored their testimony with a broad brush andtended, in my opinion, to engage in numerous exaggerated and farfetched pres-entations.I reject entirely Kiestler's testimony as to his conclusions with respectto the stage of construction of the cafeteria at the time of the hearing. In anyevent, as I view the entire point relating to the cafeteria, I regard the actual stageof construction at the time of the hearing as being irrelevant.Ido not credit Glenn's testimony about the participation of supervisors in theparade but on the contrary credit that of Clift to the effect that there were none.Cliftmade a'very favorable impression on the witness stand and was straightfor-ward and unshaken in his testimony. Sue Chumney, Carol Dial, and Don Cartercorroborated Clift's testimony.Additional testimony by Glenn as to conditions in JERVIS CORPORATION285and about the voting area is not only difficult but rather impossible for me to acceptbecause I cannot believe that the Board agents assigned to conduct the electioncould have been as negligent or as derelict in their duties as could be implied fromGlenn's testimony. I understand, of course, that pamphlets or literature, both pro-union and antiunion, might well have been found scattered on the floor of thevoting area.This fact in and of itself, while disturbing, is easily and naturallyattributable to the fact that voters at any election do carry printed material of onekind or another relating to the election into the polling places and carelessly dis-card it without regard to proprieties which ought to be observed.Glenn, despitehaving worked for the Company for two years, demonstrated a strange inability torecognize persons in the parade but he was positive in his testimony that supervisorswere.He admitted to the fact that some employees normally come to work earlyand spend their free time in the lunch area.While Catherine Ross testified that Supervisor Grady Baker gave her a "VOTENO" sticker, her other testimony about the conditions at and around the pollingplace, like that of Glenn, appears to be so exaggerated that I have concluded notto credit her testimony in this connection about Grady Baker, even though Bakerwas not called to rebut itHer own testimony to the effect that the litter on thefloor was not there when the election started demonstrates that if in fact therewas such litter, as undoubtedly theie might have been, it was the voters themselveswho carelessly dropped it during the voting. Illustrative of her willingness tomisstate the facts is her ultimate admission that she herself spoke to employeesabout the Union during working time, contrary to what she had testified on directThe testimony of Buigess (unlikely as it was on its face) to the effect thatRespondent's attorney had told a voter on the way to vote that the voter was toonice a girl to be on the wrong side (meaning the union side) was effectivelydestroyed by this voter's clear and forthright testimony to the effect that thereactually had been such a conversation but that it had been after the election.I ani peisuaded by Pat Record's testimony that, while the parade to which theunion witnesses testified was conducted, it was a spontaneous action on the partof the employees without sponsorship of any supervisory official and that it wasconducted during the lunch period.To the extent that, as testified by anotheremployee witness, the parade might have overlapped the lunch period by somefiveor den minutes, experience teaches us that if in fact it did, this was a notunnatural lag and is not ground for concluding that the Company thereby fosteredthe parade on company time.I am not at all satisfied by Plant Manager McGuire's testimony that the Com-pany effectively disavowed the rumors that the plant would move from Bolivar ifthe Union won the election.On the contrary, I believe that the speech which hegave on March 11 with respect to this problem was an equivocal speech. It didnotmake clear enough or strong enough the fact that the Company had nointention to move.There was no definite disavowal of the rumorsThere wasno definite assurance that the Company would not move.A remark to the effectthat "No responsible company official has stated that this Company would movefrom Bolivar" is not a denial that the Company would move.On the contrary,it is susceptible to the interpretation that although no responsible company officialhad made any such statement, the Company reserved its right to make a decisionon the matter, one way or the other at some future time.Sue Chumney in her testimony demonstrated the confusion which must havebeen engendered in the minds of many employees. She was called by the Com-pany and she testified that literature distributed by employees or the loyal employ-ees committee was "handed out" by the Company and that when she referred tothe loyal employees committee she meant the Company.This brings us to a consideration of the war by liteiature.This was in the formof handbills, newspaper advertisments, articles, and an editorialAlthough I havereferred to Sue Chumney's testimony indicating that employees were confused asto whether certain antiunion literature was issued by the Company, I find nothingin the evidence which would justify the conclusion that any of the evidence towhich I am about to refer was sponsored, paid for, or issued by the Companyexcepting only that literature which I relate directly to the Company in mydiscussion.The March 4, 1965, issue of the newspaper, the Bolivar Bulletin, had two largeadvertisements purporting to be an exchange of correspondence between parentsand a son, but concededly fictitious.The Chamber of Commerce was responsiblefor their insertion.They covered the entire right vertical half of a page.Except 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the fact that there is speculation in the son's letter to his parents that the Jervisplant might move farther south if the Union were voted in, these advertisementsfollow the usual line of election propaganda.The same issue of the bulletin hason its first page both an editorial and -a news article.The news article is factualand the editorial, while obviously antiunion, is not inflammatory nor legally objec-tionable.The March 11 issue contains an advertisement sponsored by "The Non-Union Actuator Line," not connected to the Company, 6 inches square. It defi-nitely suggests the possibility that employment will be lost if the Union wins theelection.It says, among other things, "On March 17 we will have a say so ofwhether we still have a pay check to pay our bills or not. If we vote YES westand a chance of losing it-if we vote NO our bills will still be paid." The otherside of this page has three little squibs containing only informational propagandaas to desirable working conditions at Jervis.These and a number of similar squibs,appealing at other places in the newspaper, were paid for by the Chamber ofCommerce.Another first page of a section of the Bolivar Bulletin of March 11,1965, contains a factual and unobjectionable statement about the election.Page 2of that issue, in addition to containing another one of the squibs to which I havereferred, contains a quarter page advertisement in the form of a letter from afather to a son (fictitious as were the other letters) and repeats the implication thatJervis might move if the Union won in that its next to the last paragraph is, "If theUnion should win this election, and then if Jervis Corporation should have toleave Bolivar, what would you do about paying debts?"So much for the newspaper publicity,and now we come to the pamphlets orhandbills.There is a handbill entitled "To All Employees of Jervis Corporation,"the writers of which disclaim any association with Jervis and identify themselvesas persons interested in community progress and individual welfare. It suggeststhe possibility that if the Union wins the election and the Company moves, thecounty would have to pay for the improvement bonds issued and the tax ratewould be increased by 75 cents for the next 20 years. It contains as well amathematical projection of what union dues might buy, a prediction that newfactories would not move into the area, a statement that the Union sets productionstandards and rules and that students graduating from school will need jobs whichwill not be available if the Union wins.Another handbill entitled, "Attention Fellow Employees," presumably issued byantiunion Jervis employees, definitely suggests that the Company may move if theUnion wins and reminds the employees that the Company moved from Memphis.A Chamber of Commerce handbill, entitled "Questions to Ask," while stimula-tive of antiunion feeling, is nothing more than reasonable propaganda.The sameis true for another pamphlet,issued by the Company, containing six "IF"remarks,all followed by the admonition, "VOTE NO." This too is normal, unobjectionableelectioneering propaganda.Another handbill, issued by the Company, "Don'tMake a Mistake,"isunobjectionable electioneering as is a company issued sim-ulated $60 bill, truthfully referring to the $5 a month union dues to which theemployees are urged not to subject themselves.Another handbill,in the formof an eight box comic strip(also said to have been issued by the Company),carried the message that union officials and organizers have a callous disregardfor the welfare of employees and are concerned only with their own jobs and wel-fare.There are three additional Loyal Employees Committee handbills, all not tobe condemned,one entitled,"FLASH,"and a second entitled,"Dear Loyal Employ-ees," both deriding union organizers, and a third entitled, "What Trend Is On," tothe effect that the Union was losing ground in its campaign and that elderlypeople could and did find employment at Jervis. Finally, there is a last day hand-billentitled,"The Campaign Is Over,"urging the employees to vote"no" forthemselves and for Jervis.Thisisone of the pieces of literature said to havebeen among the litter on the floor at the polling place on the day of the election.Thus, in summary, except for those writings which I have characterized asobjectionable, the literature was consistent with Section 8(c) of the Act.Further,I find that with the exception of the last day handbill (which really required noreply and which technique equally was available to the Union) the Union hadample opportunity to reply, rebut, evaluate, and explain (as will appear it did) anyof the propaganda against it.While the Union was unable to do the same withrespect to the radio broadcasts, its inability to do so is attributable solely to itsown failure to make timely application for radio time.In addition to its ability to use its own great resources and professional organizers,theUnion was aided in its campaign by the Amalgamated Meat Cutters and JERVIS CORPORATION287Butcher Workmen of North America which had a local representing the employeesof the International Shoe Company's Bolivar tannery.Illustrativeof its own aggressive campaign and its ability to combat thecampaigning against it are the following:In the March 11 issue of the Bolivar Bulletin an advertisement 61/z inches by141/2 inches was placed by the president of Memphis Labor Council and otherpersons who were officials of the Amalgamated's Local at the International ShoeCompany's tannery.This had the banner headline, "ARE UNIONS NECES-SARY." It undertook to answer specifically every argument which had been madein the editorial mentioned above, as well as general allegations which had beenmade throughout the campaign. It denied that employees who organized intounions are gripers, lazy and shiftless, without concern for their jobs or the com-pany which employs them. It alleged that the tannery local's officers and mem-bers were leading citizens of the county, that when the tannery had been organized15 years before minimum wages were 75 cents per hour as opposed to "well over$2 per hour" being paid in March 1965, that this increased buying power hadbenefited the entire county as well as the newspaper which published the editorial,that there is a good working relationship between the union and the InternationalShoe Company for the purpose of expanding and making the business more profit-able, that unions are concerned that companies run at a profit, and that this con-cern is evidenced by occasional voluntary wage cuts to enable companies to com-pete, that unions have contributed to making this country an economic leaderamong countries in other parts of the world,that wages at Bolivar are as little asone-third those paid for similar work elsewhere, that threats of closure are falseand made only to defeat organization efforts, and that Hardeman County oughtto get into"themainstream of the sixties"and get away from the "sweat shop"era.Itwinds up with the exhortation to Jervis employees to vote "Yes" for theUnion.During the week before the election, the Union issued a handbill entitled, "WHORUNS THE UNION? YOU DO!" This made clear that all internal activities,projects, and affairs of the Local, as well as its relations with the International,are controlled by the Local membership.Another handbill issued the week before the election was entitled, "RIGHT ORWRONG-FACTS AGAINST RUMORS." It undertook to dispel the rumorsabout moving, about the Company's inability to survive with the Union, about theUnion's control of production and penalties related thereto, and about job securitywith the Union.As to the rumor about plant moving, the Union quoted from theCompany's latest stockholders' report which made clear that there was little or nopossibility that the Company would close its Bolivar plant.As to the rumor aboutthe Company's not being able to afford a union, the Union quoted from the reportshowing phenomenal increases of profits in the last two years and agreed thateverybody in Bolivar would gain if the employees were given a decent wageincrease sharing in these profits.As to the setting up of standards of production,itpointed out that the only purpose for this was to combat dangerous and unhealthyspeedups.As to job security, it asserted that this would be protected and notprejudiced in the event of organization.This handbill was signed"Jervis InplantOrganizing Committee" and by the UAW's professional organizers.Another handbillentitled,"HI, NEIGHBOR,"was issuedby the Tannery Work-ersUnion addressed to Jervis employees and welcomed them to join the unionfellowship by voting "Yes." It sought to dispel the "scare" rumors and recited atgreat length various benefits to accrue from unionization.Another handbill distributed just before the election entitled, "AN OPEN LET-TER TO ALL JERVIS EMPLOYEES," was signed by the officers of UAW's localatUnion City, Tennessee. It too addressed itself to various charges which hadbeen made against the Union and played on the camaraderie of native Tennesseeansand Americans.Itrecitedvariouswage increases and benefits obtained byorganization and emphasized that joining the Union during the period of organiza-tion would involve no initiation fee. It reminded the employees of what had beena very bitter, violent, and much publicized campaign for the organization of theemployees of American Metal Products Company. It asserted that those employ-ees now"have a good union contract,and the company is doing better than it everdid before."It exhorted the employees not to be taken in by lies and falsecharges and to vote for the Union.Another handbill distributed by the UAW organizers was entitled, "$5,000.00REWARD." It sought to dispel the propaganda about dues,initiation fees, andself-aggrandizement of International officials. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother handbill issued by theInternationaljust after the broadsideimplementa-tionof the job evaluationplan was entitled,"BEWARE OF THE JOB EVALUA-TION AND ITS 'POINTS."' It asked employees to compare the wages paid forsimilar jobsin theUAW organized Grandville plant of the Company with theirown rates of pay and pointed out that the Grandvillerateshad been negotiatedbetween the company and theunionand could not be changed without approvalby the employees.The organizers, at least a week before the election, issued another handbillentitled,"BOMBS AWAY!," blasting "sweet talk," "nicepromises,""threats,""fear" and "rumors," all depicted as separately falling bombs. It warned theemployees to "look out for booby traps." It ridiculed the antiunion campaign andpictured the Company as seeking to seduce the employees by benevolences duringthe campaign,coupled withscaretactics.Another handbillissuedby the "JervisInplantOrganizing Committee," overthe signaturesof the International's representatives, presented a voluminous tabula-tion of what appears to be all job rates at the Grandville plant as negotiated bytheUAW, informed the employees that the election had been ordered, exhortedthem to vote for the Union, and sought to inject into them dissatisfaction withthe wage rates being paid in Jervis' Bolivar plant.Another handbill entitled, "DOUBLE TALK," issued late in January 1965,referred to the election ultimately to be held and derided the Company for stall-ing while at the same time saying it wanted an election. It alerted the employeesto expect all sorts of company rumors, propaganda, and falsehoods because theCompany was desperate to have the employees abandon their union sympathiesand vote against the Union.In responding to the handbill which had proclaimed whatunion dues andinitiationfees payable in one year could purchase for the employees, the Inter-nationalrepresentatives issued a handbill entitled, "THE LIES GET BIGGER."It pointed out that dues would amount to only $5 a monthafterthe contract wassigned.In the same handbill, referring to the publicity that the county wouldhave to foot the bill for the Bolivar plant if Jervis moved, it asserted that JudgeFrost had admitted that this was wrong.Further, it cited county records by bookand page number as proof that Jervis would have to pay whether it moved or notand that taxes would not have to be raised to pay for the factory construction.It defined the issues as being only "more money" and "better working conditions"and asserted that these could be obtained only with a union.It thus appears that the campaign was hard fought and that the Union was ableto and did combat and reply to practically all the propaganda which had beenissuedagainst it.Superficially, and disregarding for the moment the8(a) (1)violations during the critical period, it could be argued that this is one of thosecases which could come within the rule ofHollywood Ceramics Company, Inc.,140 NLRB 220,supra.If there were nothingelse inthe case, there would bestrong reasonfor upholding the election.On the other hand, considering the 8(a)(1) violationsduringthe critical period,the massive emotional campaign in its entirety, the community leadership. opposedto the Union, the obvious fact that employees, like Sue Chumney, the Company'switness,must have believed that the threats of plant removal were threats by theCompany, and the weak and equivocal disavowal by the Company of the movingrumors, everything adds up to my ultimate conclusion that the election which washeld on March 16 and 17, 1965, was not held under conditions which assured tothe employees a free and objective exercise of their voting privilege.For thatreason I shall recommend that the election be set aside and that a second electionbe held.In comingto this conclusion and in making this recommendation I do so with-out regard to the fact that the record does not support strongly any conclusionthat the Company itself inspired the scare tactics utilized againts the Union.Onthe contrary, by its constant depiction of progress in Bolivar, it indicated that theopposite was the truth.As the Board said in theFalmouth Company,114 NLRB896, 901, "Such determination (whether the employer and the businessmen acted inconcert to defeat the Union) is not material.The important fact is that conditionsexistedwhich prevented a free election. In accordance with our findings herein,we shall set aside the election and direct that a newelectionbe held." I havegivenserious consideration as well to the fact that, disregarding 83 challengedballots, only 128 votes were cast for the Union and 501 votes werecast against it.This overwhelming expression against the Union did give me pause forreflection JERVIS CORPORATION289because the suggestion well might be made that such a large number of employeesmust have been fully aware of what they wanted.Yet after reading what I believeto be most of the litigated representation cases having facts similar to the facts ofthis case, I have come to the conclusion that this disparity in numbers is not sogreat as to overcome the sum total of all the other factors which mitigate againstsustaining the election.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in the 8(a)(1) section of this Decision,having occurred in connection with its business operations, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYBecause, after having observed, with the exception of President Harman, all theother high echelon officers of the Company and because I believe that those super-visory employees who did make threats or coercive statements to employees prob-ably did so as a reflection of their own views and wishes and not because of com-pany policy, I do not believe that the unfair labor practices hereinabove foundare of a nature to justify a broad form order requiring the Respondent "to ceaseand desist from infringing in any other manner upon rights guaranteed its employ-ees by Section 7 of the Act." The Company is, however, bound by and must sufferthe consequences of the acts of its minor supervisory employees.IrvingAirChute Co. v. N.L.R.B.,350 F.2d 176 (C.A. 2). It should be directed to cease anddesist from such 8(a)(1) conduct as specifically has been found herein.Upon the basis of the foregoing findings of fact, and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.JervisCorporation,BolivarDivision, is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospace & Agricultural ImplementWorkers of America, UAW (AFL-CIO), is a labor organization as defined inSection 2(5) of the Act.3.The unit as defined in the Regional Director's Order of February 17, 1965,directing the first election, is a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.By interfering with, restraining, coercing and promising benefits to its employ-ees, all as found specifically above, Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I recommend that the Respondent JervisCorporation, Bolivar Division, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activity on behalf of International Union,United Automobile, Aerospace & Agricultural Implement Workers of America,UAW (AFL-CIO), or any other labor- organization of its employees by engagingin any of the acts or conduct more particularly set forth in subdivisions (b), (c),(d), and (e) of this part of this Order.(b) Interrogating employees about their union membership, activities, or sym-pathies in a manner constituting interference, restraint, or coercion within themeaning of Section 8(a)(1) of the Act.(c)Threatening employees (1) that the plant would be moved or shut downif the Union came in, (2) with loss of jobs or discharge because of their unionactivities, or engaging in surveillance of their union activities(d) Promising employees promotions for the purpose of persuading them notto engage in acts guaranteed by Section 7 of the Act.(e) In any like manner interfering with, restraining, or coercing its employees inthe exercise of the rights guaranteed to them in section 7 of the Act.243-084-67-vol. 159-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which 1 find will effectuate the policiesof the Act:(a) Post at its plant copies of the attached notice marked "Appendix." ICopiesof said notice, to be furnished by the Regional Director for Region 26, shall, afterbeing duly signed by the Respondent's representative, be posted by the Respondentimmediately upon receipt thereof and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to assure that said notices are not altered, defaced, or covered byany other material.(b)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Trial Examiner's Decision what steps the Respondent hastaken to comply herewith.2Except to the extent expressly found in the Decision, all other allegations inthe complaint shall be, and hereby are, dismissed.I recommend also that unless on or before 20 days from the date of the receiptof this Trial Examiner's Decision, the Respondent notifies the said RegionalDirector, in writing, that it will comply with the above Recommendations, theNational Labor Relations Board issue an Order requiring it to take such action.Election To Be Set AsideIt isfurther my recommendation that the election which was held on March 16and 17, 1965, be set aside and that the Regional Director be instructedto issuean Order directing that a second election by secret ballot be conducted for theEmployees in the appropriate unit as promptly as possible, subject to the Board'sRules and Regulations.IIn the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order."2In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 26, in writing, within10 days from the date of this Order,what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in and activities on behalf of Inter-nationalUnion,UnitedAutomobile,Aerospace & Agricultural ImplementWorkers of America, UAW, AFL-CIO, or any other labor organization of ouremployees by engaging in any of the acts or conduct more particularly setforth in paragraphs 2, 3, 4, and 5 of this notice.WE WILL NOT interrogate employees about their union membership, activ-ities,or sympathies in a manner constituting interference, restraint, or coer-cion within the meaning of Section 8 (a) (1) of the Act.WE WILL NOT threaten employees (a) that the plant will be moved or shutdown if the Union comes in, (b) with loss of jobs or discharge because oftheir union activities, or engage in surveillance of their union activities.WE WILL NOT promise employees promotions for the purpose of persuad-ing them not to engage in acts guaranteed by Section 7 of the Act.WE WILL NOT in any like manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed to them in Section 7 of theAct.JERVIS CORPORATION, BOLIVAR DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) PEPPERELL MANUFACTURING COMPANY291This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746FederalOffice Building, 167 North Main Street,Memphis, Tennessee 38103,Telephone 534-3161.Pepperell Manufacturing CompanyandTextileWorkers UnionofAmerica,AFL-CIO, CLC, Petitioner.Case 10-RC-6214.June 13, 1966DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a stipulation for certification upon consent electionapproved February 16, 1965, an election by secret ballot was con-ducted March 5, 1965, under the direction and supervision of theRegional Director for Region 10 among the employees in the agreedunit.At the conclusion of the election, the parties were furnished atally of ballots which showed that of approximately 2,257 eligiblevoters, 2,192 cast ballots, of which 959 were for, and 1,155 wereagainst, the Petitioner, 69 were challenged, and 9 were void.Thechallenged ballots were not sufficient in number to affect the resultsof the election.Thereafter, the Petitioner filed timely objectionsto conduct affecting the results of the election.In accordance with National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Director, conducted aninvestigation and, on May 14, 1965, issued and duly served upon theparties his report on objections in which he found that objection 1raised credibility issues which could be best resolved by record testi-mony at a hearing; and that objections 2, 3, 4, and 5 be overruled. OnJune 7, 1965, the Employer and the Petitioner filed exceptions to theRegional Director's report on objections. The Employer urged that allof the objections be overruled and that a certification of results beissued.The Petitioner did not except to the recommendation for ahearing, but urged that the Board should sustain the remainingobjections and direct a new election.The Board, by Order datedJuly 14, 1965, adopted the Regional Director's recommendation thata hearing be held with respect to objection 1; and deferred disposi-tion of objection 2, 3, 4, and 5.Pursuant to the Board's Order, a hearing was held September 1,1965, before Hearing Officer Scott P. Watson.All parties partici-pated and were given full opportunity to examine and cross-examinewitnesses and to introduce evidence bearing on the issues.On Octo-ber 6, 1965, the Hearing Officer issued and duly served upon the159 NLRB No. 9.